Case 1:19-cv-04087-MKB-RLM Document 36 Filed 09/25/19 Page 1 of 2 PageID #: 247

                                                                                                                                       Mayer Brown LLP
                                                                                                                                     1999 K Street, N.W.
                                                                                                                             Washington, DC 20006-1101
                                                                                                                                United States of America
 VIA ECF                                                                                                                               T: +1 202 263 3000
                                                                                                                                            mayerbrown.com
 September 25, 2019
                                                                                                                                     Andrew J. Pincus
 Honorable Margo K. Brodie                                                                                                                         Partner
 United States Courthouse                                                                                                              T: +1 202 263 3220
                                                                                                                                  apincus@mayerbrown.com
 Eastern District of New York
 225 Cadman Plaza East, Courtroom 6F
 Brooklyn, NY 11201

 Re: CHIP, RSA, et al. v. City of New York, et al., Docket No. 19-cv-04087:
     Briefing Schedule for Motions to Dismiss

 Dear Judge Brodie:
         We write jointly on behalf of the plaintiffs, defendant Visnauskas, the City Defendants,1
 and the Intervenors2 (collectively, the “Parties”) in the above-captioned action. Pursuant to this
 Court’s September 19, 2019 Order, counsel for the Parties have conferred on a briefing schedule
 for the contemplated motions to dismiss. See ECF Nos. 27, 29, 31, 34, 35. The Parties have
 agreed upon, and jointly propose the following briefing schedule for the Court’s consideration:


                                        Filing                                                               Due Date
        Motions to Dismiss by Defendants and Intervenors                                              November 1, 2019
           Opposition to Motions to Dismiss by Plaintiffs                                            December 13, 2019
      Reply in Support of Motions to Dismiss by Defendants
                                                                                                       January 17, 2020
                         and Intervenors


            The Parties thank the Court for its consideration of this matter.

                                                                     Respectfully submitted,
                                                                     /s/ Andrew J. Pincus
                                                                     Andrew J. Pincus
                                                                     Counsel for Plaintiffs

 cc:      Rachel K. Moston, Esq. (via ECF)
          Counsel for City Defendants

          Michael Berg, Esq. (via ECF)

 1
   The “City Defendants” are City of New York, David Reiss, Cecelia Joza, Alex Schwarz, German Tejeda, May Yu,
 Patti Stone, J. Scott Walsh, Leah Goodridge, and Sheila Garcia, in their official capacities as Chair and Members,
 respectively, of the New York City Rent Guidelines Board (together with defendant Visnauskas, “Defendants”).
 2
     The “Intervenors” are the N.Y. Tenants and Neighbors, Community Voices Heard, and Coalition for the Homeless.


              Mayer Brown is a global services provider comprising an association of legal practices that are separate entities including
               Mayer Brown LLP (Illinois, USA), Mayer Brown International LLP (England), Mayer Brown (a Hong Kong partnership)
                                             and Tauil & Chequer Advogados (a Brazilian partnership).
  Case
Mayer   1:19-cv-04087-MKB-RLM
      Brown LLP               Document 36 Filed 09/25/19 Page 2 of 2 PageID #: 248




    September 25, 2019
    Page 2

        Jonathan Conley, Esq.
        Counsel for Defendant Visnauskas

        Edward Josephson (via ECF)
        Judith Goldiner (via ECF)
        Faith Gay (via ECF)
        Counsel for Intervenors
